Interim Decision #1650

Mama or

CE0131NARD

In Deportation Proceedings
A-12483469

O

Decided by Board (Moller 10, 1966

Itespondent'a conviction of me offense or "illegal use ex a credit ears," as cleaned by section 28.416(1), Miehigiui Statutes Annotated, is conviction of a
crime involving moral turpitude since an intent to defraud may be implied
notwithstanding the statute makes no specific reference to such intent.
Cnesos:
Order: Act of 1952—Section 241(a) (4) [8 US.C. i251(a)(4)1—.After entry convicted of two crimes involving moral turpitude not arising out of a single scheme of criminal
misconduct, to wit: simple larceny (Michigan), and
illegal use of a credit card (Michigan).

An order entered by the special inquiry officer on April 8, 1966
directs the respondent's deportation to Canada on the charge that
after entry he has been convicted of two crimes involving moral
,

turpitude not arising out of a, single scheme of misconduct, to wit:

simple larceny (Michigan) and illegal use of a credit card (Michigan) (8 U.S.C. 1251(a) (4)). The special inquiry officer certified
his decision to the Board of Immigration Appeals for review and
final decision on the issue of whether as a matter of law a conviction
for -violation of section 28.416(1) of the Michigan Stautes Annotated
involves moral turpitude.
The respondent is an unmarried male alien, 20 years of age, who
entered the United States for permanent residence on August 13,
1963. He was convicted in-the Municipal Court at Allen Park
Michigan for the offense of simple larceny on April 26, 1965. It
is well established that this offense involves moral turpitude.
(Matter of P—, 4 I. & N. Dec. 252, Act. A.G., March 2, 1951.)
The respondent was convicted on a plea of guilty in the Recorder's
Court in Detroit, Michigan on February 23, 1965 of the offense or
839

Interim Decision 4t1650
"illegal use of a credit card" which is defined by section 28.416(1)
of the Michigan Statutes Annotated as follows:
Obtaining credit by false device See. 219a. Any person who knowingly
obtains or attempts to obtain credit, or purchases or attempts to purchase
any goods, property or service, by the use of any false, fictitious or counterfeit credit card, credit number, telephone number or other credit device,
or by the use of any credit card, credit number, telephone number or other
credit device of another without the authority of the person to whom such
card, number or device was issued, or -by the use of any credit card, credit
number, telephone number or other credit device in any case where such
cards, number or device has been revoked and notice or revocation, as
provided in seetioa 2101,, has been given to the person to whom issued. is
guilty of a misdemeanor. (CL '48, § 750219a.)

According to the complaint which is set forth in Appendix A of
this opinion, the offense committed by the respondent is covered by
that portion of the statute -which reads: "Any person who knowingly obtains or attempts to obtain credit . . . by the use of any
credit card, credit number, _telephone number or other credit device
of another without the authority of the person to whom such card,
number of device was issued, is guilty of a misdemeanor." The question before us is whether under the Michigan Statutes the crime
charged in the complaint requires the proof of a criminal intent to
defraud.
•
The special inquiry officer answers this question in the affirmative.
He relies on our debision in Matter of M—, 9 I. & N. Dec. 743 (June
26, 1902),,whereip. we „held. that the drawing- and delivering of a

worthless check in idohition Of 'a statute of the Virgin Islands is a
crime. involving moral turpitude notwithstanding the fact that the
statute did not state on its face that it required the proof of an intent to defraud. We reasoned that- a,' criminal intent to defraud is
an implied and necessary slenient of a statute which punishes one
who, at the time aissuing a worthless. check, knows "that the maker
ar drawer has. insufficient funds On deposit to cover the check" We
said that the issuing-of a check under -such circumstances -necessarily
involves an intention to defraud. •
We are confronted with--a :similar statute in the case before us.
The respondent'knowingly purchased twb automobile tires -valued at

$68.50 "by the Ase of a' false; fictitious or counterfeit credit card . . .
to wit: -"a credit card Of another . without the authority of the
said person ..." • The respondent testified that he was not acquainted
with the owner of the credit card; that the credit card was given to
him by a friend; that he obtained about $115 worth of merchandise
with the card; that he signed the male' of the credit card owner
840

Interim Decision #1650
wnen he received the merchandise and that he made no attempt to
return the credit card to the person whOse name appeared thereon.

We note that section 28.416(1) 'of the Michigan. Statutes Annotated (supra) does not contain the phrase "with intent to defraud."
However, an intent to defraud may be implied despite the fact that
a statute makes no specific reference to suchan_intent._ 'This is especially true where scienter is an element of the offense as defined by
the statute. Cf. Ramirez v. United States, 818 F2d 155 (C.A. 9,
May 1963); Golden v. United. States, 318 FM 357 (CA, 1, 1963) ;
Matter of Batten,•Int. Dec. No. 1494 (B.I.A., August 17, 1965).
Crimes in which fraud is an' element have always been. regarded
as involving moral turpitude Vordon v. - be George, 341 U.S. 223
(1951). Furthermore, the•.phrase "crime involving moral turpitude"
has without exception been construed to embrace fraudulent con.

duet. Unit©d States ex 141. Popoff v. Reintey 79 F.2d 513 (al. '25
1985) ; Seaboard Oil Company v. Cunningham, 51 F.2d 321 (CA. 5,
1931), cert. den. 284 U.S. 657. It is clear from the evidence before

us that the respondent fully intended to permanently deprive the
owner of the service station of the value of the automobile tires he .
purchased by fraudulently using the credit card which he knew full
well belonged to someone else. It is our considered opinion that in
this particular instance the crime for which the respondent was convicted in the Recorder's Court at Detroit, Michigan on February 23,
1963, to wit, illegal use of a credit card, does involve moral turpitude.
The respondent has applied for the privilege of voluntary departure in lieu of deportation. The special inquiry officer finds the respondent ineligible for relief since he has been found deportable as
one who has been convicted of two offenses involving moral turpitude. The respondent is precluded from a finding of good moral
character under section 101(f) (3) of the Immigration and Nationality Act for the reason that he has been convicted of two crimes
involving moral turpitude within the past five years. We affirm the
finding of the special inquiry officer that the respondent is ineligible
for the privilege of voluntary departure. An appropriate order
will be entered.
ORDER: The decision and order of the special inquiry officer
dated April 8, 1966 directing the alien's deportation to Canada on
the charge stated in the order to show cause is hereby affirmed.

841 ,.

Interim Decision #1650
APPENDIX A
The complaint and examination of the service station owner from
whom the tires were purchased reads as follows:
The complaint and examination of Mirl Siebert taken and made before the
undersigned, a Judge of the Recorder's Court, of the
City of Detroit, in said County, upon the 28rd day of February, A.D. 1985,
who being duly sworn, says that heretofore, to wit, on the 20th day of
February 1985 at the City of Detroit and in the County aforesaid HOLLAND
JOSEPH CHOIIINARD, late of the City of Detroit, County and State aforesaid, did then and there knowingly purchase goods, property or service,
to wit: two tires the value of S88.80 from Standard Oil Division of American
Oil Co., a foreign corporation, by the use or a raise, neutrons or counterreit
credit card, credit number, telephone number or other credit devices, to wit:
a credit card of another, to wit: John McCracken, without the authority
of the said person, to wit: John McCracken, to whom such card, number or
other credit device was Leaned.

842

